(WINN.                                                                                        07/06/2020

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: PR 20-0011
                                         PR 20-0011

                                                                           FILED
  STATE OF MONTANA,
                                                                           JUL 0 6 2020
              Plaintiff,                                                Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of lvlontana

       vs.                                                          ORDER

  MICHAEL JAY MURPHY,

              Defendant.


       Defendant Michael Jay Murphy, via counsel, filed a Motion to Disqualify and Request
 to Recuse and an affidavit in support to disqualify the Honorable John W. Parker from
 presiding in Cause No. DDC-20-122 in the Eighth Judicial District Court, Cascade County,
 pursuant to §§ 3-1-803, and 3-1-805, MCA,and M.C. Jud. Cond. 2.12(A)(1),(5). This Court
 found it appropriate to request a response from Judge Parker, and Judge Parker filed his
 response in opposition to Murphy's motion on July 2, 2020.
        Murphy alleges that Judge Parker should be recused or disqualified from this matter
 because Judge Parker personally prosecuted Murphy in two previous cases and personally
 appeared at substantive hearings in DDC-05-0459 and BDC-05-407 when he served as
 Cascade County Deputy County Attorney. Murphy alleges that the appearance of Judge
 Parker's impartiality can be questioned and that he believes he cannot get a fair trial or, if
 convicted, sentencing hearing in the current matter because of knowledge and interest Judge
 Parker gained as a prosecutor against him.
       In response, Judge Parker acknowledged that he stood in for the lead prosecutor during
 several hearings involving Murphy's previous criminal matters. However, he maintains that
 he has no personal knowledge or recollection of doing so and that he has no personal
 knowledge or recollection of Murphy's earlier cases. Judge Parker further asserts that he has
 recused himself on numerous cases to eliminate any possible conflict of interest on matters
he may have prosecuted or supervised as a former Cascade County Attorney and Deputy
County Attorney. He further asserts that it is his practice to disclose knowledge of and social
ties with parties, even in cases that would not require recusal, out of fairness to the parties.
Judge Parker asserts that in the present case, no such knowledge or ties exist that would
require recusal.
       Section 3-1-803, MCA,provides in part that a judge must not sit in an action when he
has been attorney or counsel in the action or proceeding for any party. In this case, Judge
Parker has not been attorney or counsel for the State in the action or proceeding.
       Section 3-1-805, MCA, provides that an affidavit for disqualification for cause must
allege facts showing personal bias or prejudice ofthe presiding judge. Section 3-1-805(1)(c),
MCA,provides in part that any affidavit which does not allege facts showing personal bias or
prejudice may be set aside as void. In this instance, the submitted affidavit does not
demonstrate personal bias or prejudice. As a result, it is unnecessary to appoint a district
judge to hear this matter.
       Furthermore, Judge Parker has not violated M. C. Jud. Cond. 2.12(A)(1) because he
has no personal knowledge of the facts in dispute in this proceeding, and he has not violated
M. C. Jud. Cond. 2.12(A)(5) because he did not serve as a lawyer in this matter, nor is he
associated with such, nor did he participate personally and substantially as a lawyer in this
proceeding.
       IT IS THEREFORE ORDERED that the motion to disqualify District Judge John W.
Parker from Cascade County Cause No. Cause No. DDC-20-122 is DEMED.
       The Clerk is directed to provide copies of this Order to all counsel of record in Cause
No. DDC-20-122 and to the Honorable John W.Parker.


       DATED this      iltday of July, 2020.




                                                               Chief Justice
                                               2